July 3, Henry L. Perret 4509 Freidrich Lane Building 2 Suite 200 Austin, Texas 78744-1857 Dear Hank: I am pleased to offer you employment with Zarlink Semiconductor (U.S.) Inc. (“Zarlink” or “Company”) subject to final Board of Director approval, on the following terms and conditions. This offer and its acceptance by you will constitute an employment agreement between Zarlink and you. All amounts are in United States dollars. Zarlink is an “at will” employer and your employment with Zarlink is an at-will relationship,subject to agreed notice requirements and any payments or other consideration due to you in the event of your termination without Cause. This means that either Zarlink or you may terminate the employment relationship at any time for any reason, with or without cause or advance notice.You acknowledge and agree that this Agreement does not create an express or implied contract for a term of employment and that no specific duration of employment is guaranteed. 1. Work Responsibilities You will be employed in the position of Sr. Vice President and General Manager, Wired Communications Product Group, reporting to Kirk Mandy, Company CEO and will be based in the Company’s Austin, Texas offices. Your start date will be July 21, In this position, you will devote your best efforts, and your full working time, skill and attention, to carrying out your duties and to promoting the interests of the Company. You will be expected to perform all services and duties customarily associated with your position, together with such additional duties and responsibilities as assigned from time to time. You agree not to be employed or engaged in any other capacity (including as a director) promoting, undertaking or carrying on any other business apart from that of Zarlink, without the prior written authorization of the Board. This does not preclude you from any passive or personal investments that you may wish to hold, unless with a competitor of the company, in which case you will advise the Board prior to making such investments, unless the investments are made through an independently managed fund or your ownership represents less than 0.1 % of a corporation’s publicly traded shares. 2.Salary and Incentives Your annual base salary will be $350,000 In addition, you will be eligible to participate in the Zarlink Bonus Plan at 50% of base salary.Details of the plan will be communicated to you. 3. Stock Options We are pleased to offer you 250,000 Zarlink Semiconductor stock options, pursuant to Zarlink’s 1991 Employee Stock Option Plan subject to and conditional on Board of Director approval at the July 2008 Board meeting.Grants will be made, dated and priced on the date of Board approval. 4. Health, Dental and Related Benefits ZARLINK maintains a comprehensive group employee benefits plan, made available to our employees through U.S. Group Benefits Plan. Enclosed you will find a benefits package which describes the available benefits. Your eligibility for coverage and for benefits will be determined in accordance with the specific terms and conditions of the Plan. 5. Company car You are eligible to participate in the Zarlink U.S. Senior Management Fleet Vehicle Program in accordance with its terms and conditions. 6. Pension You will be entitled to participate in the Zarlink U.S. employee 401K Plan. Zarlink will provide an annual company match payment in accordance with the terms of the Plan. We reserve the right to terminate or amend this Plan at any time. 7. Vacation Zarlink will provide you four (4) weeks paid vacation leave per fiscal year, accrued in equal bi-weekly installments.In accordance with Zarlink’s U.S.
